
	
		110th CONGRESS
		2d Session
		S. 2579
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require the Secretary of the Treasury to
		  mint coins in recognition and celebration of the establishment of the United
		  States Army in 1775, to honor the American soldier of both today and yesterday,
		  in wartime and in peace, and to commemorate the traditions, history, and
		  heritage of the United States Army and its role in American society, from the
		  Colonial period to today.
	
	
		1.Short titleThis Act may be cited as the
			 United States Army Commemorative Coin
			 Act of 2008.
		2.FindingsCongress finds that—
			(1)the United States Army, founded in 1775,
			 has served this country well for over 230 years;
			(2)the United States Army has played a
			 decisive role in protecting and defending freedom throughout the history of the
			 United States, from the Colonial period to today, in wartime and in peace, and
			 has consistently answered the call to serve the American people at home and
			 abroad since the Revolutionary War;
			(3)the sacrifice of the American soldier, of
			 all ranks, since the earliest days of the Republic has been immense and is
			 deserving of the unique recognition bestowed by commemorative coinage;
			(4)the Army, the Nation's oldest and largest
			 military service, is the only service branch that currently does not have a
			 comprehensive national museum celebrating, preserving, and displaying its
			 heritage and honoring its veterans;
			(5)the National Museum of the United States
			 Army will be—
				(A)the Army's only service-wide, national
			 museum honoring all soldiers, of all ranks, in all branches since 1775;
			 and
				(B)located at Fort Belvoir, Virginia, across
			 the Potomac River from the Nation's Capitol, a 10-minute drive from Mount
			 Vernon, the home of the Army's first Commander-in-Chief, and astride the Civil
			 War's decisive Washington-Richmond corridor;
				(6)the Army Historical Foundation (in this Act
			 referred to as the Foundation), founded in 1983—
				(A)is dedicated to preserving the history and
			 heritage of the American soldier; and
				(B)seeks to educate future Americans to fully
			 appreciate the sacrifices that generations of American soldiers have made to
			 safeguard the freedoms of this Nation;
				(7)the completion and opening to the public of
			 the National Museum of the United States Army will immeasurably help in
			 fulfilling that mission;
			(8)the Foundation is a nongovernmental,
			 member-based, and publicly supported nonprofit organization that is dependent
			 on funds from members, donations, and grants for support;
			(9)the Foundation uses such support to help
			 create the National Museum of the United States Army, refurbish historical Army
			 buildings, acquire and conserve Army historical art and artifacts, support Army
			 history educational programs, for research, and publication of historical
			 materials on the American soldier, and to provide support and counsel to
			 private and governmental organizations committed to the same goals as the
			 Foundation;
			(10)in 2000, the Secretary of the Army
			 designated the Foundation as its primary partner in the building of the
			 National Museum of the United States Army; and
			(11)the Foundation is actively engaged in
			 executing a major capital campaign to support the National Museum of the United
			 States Army.
			3.Coin specifications
			(a)DenominationsIn recognition and celebration of the
			 founding of the United States Army in 1775, and notwithstanding any other
			 provision of law, the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall mint and issue the following coins:
				(1)$5 Gold coinsNot more than 100,000 $5 coins, which
			 shall—
					(A)weigh 8.359 grams;
					(B)have a diameter of 0.850 inches; and
					(C)contain 90 percent gold and 10 percent
			 alloy.
					(2)$1 Silver coinsNot more than 500,000 $1 coins, which
			 shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent
			 copper.
					(3)Half dollar clad coinsNot more than 750,000 half dollar coins,
			 which shall—
					(A)weigh 11.34 grams;
					(B)have a diameter of 1.205 inches; and
					(C)be minted to the specifications for half
			 dollar coins, contained in section 5112(b) of title 31, United States
			 Code.
					(b)Legal tenderThe coins minted under this Act shall be
			 legal tender, as provided in section 5103 of title 31, United States
			 Code.
			(c)Numismatic itemsFor purposes of sections 5134 and 5136 of
			 title 31, United States Code, all coins minted under this Act shall be
			 considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
				(1)In generalThe design of the coins minted under this
			 Act shall be emblematic of the traditions, history, and heritage of the United
			 States Army, and its role in American society from the Colonial period to
			 today.
				(2)Designations and inscriptionsOn each coin minted under this Act, there
			 shall be—
					(A)a designation of the value of the
			 coin;
					(B)an inscription of the year
			 2011; and
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum.
					(b)SelectionThe design for the coins minted under this
			 Act shall—
				(1)contain motifs that specifically honor the
			 American soldier of both today and yesterday, in wartime and in peace, such
			 designs to be consistent with the traditions and heritage of the United States
			 Army, the mission and goals of the National Museum of the United States Army,
			 and the missions and goals of the Foundation;
				(2)be selected by the Secretary, after
			 consultation with the Secretary of the Army, the Foundation, and the Commission
			 of Fine Arts; and
				(3)be reviewed by the Citizens Coinage
			 Advisory Committee.
				5.Issuance of coins
			(a)Quality of coinsCoins minted under this Act shall be issued
			 in uncirculated and proof qualities.
			(b)Mint facilitiesFor each of the 3 coins minted under this
			 Act, at least 1 facility of the United States Mint shall be used to strike
			 proof quality coins, while at least 1 other such facility shall be used to
			 strike the uncirculated quality coins.
			(c)Period for issuanceThe Secretary may issue coins minted under
			 this Act only during the 1-year period beginning on January 1, 2011.
			6.Sale of coins
			(a)Sale priceThe coins issued under this Act shall be
			 sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7(a) with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Bulk salesThe Secretary shall make bulk sales of the
			 coins issued under this Act at a reasonable discount.
			(c)Prepaid orders
				(1)In generalThe Secretary shall accept prepaid orders
			 for the coins minted under this Act before the issuance of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				7.Surcharges
			(a)In generalAll sales of coins minted under this Act
			 shall include a surcharge as follows:
				(1)A surcharge of $35 per coin for the $5
			 coin.
				(2)A surcharge of $10 per coin for the $1
			 coin.
				(3)A surcharge of $5 per coin for the half
			 dollar coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly paid by the Secretary to the
			 Foundation to help finance the National Museum of the United States
			 Army.
			(c)AuditsThe Foundation shall be subject to the
			 audit requirements of section 5134(f)(2) of title 31, United States Code, with
			 regard to the amounts received by the Foundation under subsection (b).
			(d)LimitationNotwithstanding subsection (a), no
			 surcharge may be included with respect to the issuance under this Act of any
			 coin during a calendar year if, as of the time of such issuance, the issuance
			 of such coin would result in the number of commemorative coin programs issued
			 during such year to exceed the annual 2-commemorative coin program issuance
			 limitation under section 5112(m)(1) of title 31, United States Code (as in
			 effect on the date of enactment of this Act). The Secretary of the Treasury may
			 issue guidance to carry out this subsection.
			
	
		
			Passed the Senate October 2 (legislative day, September 17),
			 2008.
			
			Secretary
		
	
	
	
